t c no united_states tax_court martin david hoyle petitioner v commissioner of internal revenue respondent docket no 7217-04l filed date r sent p a notice_of_federal_tax_lien and p filed a request for an appeals hearing pursuant to sec_6320 i r c subsequently r sent p a notice_of_determination upholding the federal_tax_lien and p petitioned this court for review of r’s determination p asserts that r failed to mail to p a notice_of_deficiency before assessing p’s tax_liability r contends that p may not raise the issue of whether r mailed p a notice_of_deficiency because p did not raise the issue at the appeals hearing held this court will review whether r’s appeals officer verified compliance with applicable law under sec_6330 i r c ie whether a duly mailed notice_of_deficiency preceded the assessment of tax as required by sec_6213 i r c without regard to whether p raised the issue at the appeals hearing 129_tc_107 distinguished held further if no notice_of_deficiency was mailed to p this court will not review the underlying tax_liability de novo if no notice_of_deficiency was mailed the assessment of p’s tax_liability is invalid the lien with respect to p’s tax_liability is improper and collection therefore may not proceed held further it is unclear what the appeals officer relied on to verify that the assessment of p’s tax_liability was preceded by a duly mailed notice_of_deficiency consequently we will remand to the appeals_office to clarify the record as to the basis for the appeals officer’s verification that all requirements of applicable law were met martin david hoyle pro_se beth nunnink for respondent opinion wells judge respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner with respect to a lien filed to collect petitioner’s unpaid tax_liability for in response petitioner timely filed a petition pursuant to sec_6330 seeking review of respondent’s determination the issues to be decided are whether petitioner may raise the issue of whether a notice_of_deficiency for petitioner’s 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended taxable_year was mailed to petitioner if petitioner may raise that issue whether respondent’s appeals officer properly verified that such a notice was sent and if the appeals officer did not properly verify that such a notice was sent whether this court should review the underlying tax_liability de novo background some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found as facts at the time he filed the petition petitioner resided in louisiana petitioner and susan hoyle timely filed a joint federal_income_tax return for the address shown on the return was in destrehan louisiana in date petitioner and ms hoyle filed a form_2848 power_of_attorney and declaration of representative designating wayne leland as their representative the address for petitioner and ms hoyle shown on the form_2848 was in orlando florida the orlando address and the address for mr leland was in winter park florida during date petitioner moved back to destrehan louisiana on date mr leland sent respondent a letter revoking his power_of_attorney and requesting all future notices be sent to petitioner at the orlando address on date respondent assessed against petitioner a deficiency of dollar_figure in his income_tax for an accuracy- related penalty of dollar_figure and interest of dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his unpaid tax_liability for petitioner timely submitted a form request for a collection_due_process_hearing petitioner raised his underlying tax_liability and questioned whether offsetting overpayments were properly reflected in the lien amount by letter dated date respondent’s appeals officer informed petitioner that he was precluded from raising the underlying tax_liability because he had had a previous opportunity to dispute the underlying tax by letter dated date respondent sent petitioner a notice_of_determination upholding the filing of a federal_tax_lien with respect to petitioner’s tax_liability on date petitioner filed with this court a timely petition for review of respondent’s determination discussion sec_6320 requires the commissioner to give any person liable to pay tax hereinafter referred to as a taxpayer written notice of the filing of a tax_lien upon that taxpayer’s property the notice must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 and b sec_6330 d and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the taxpayer may challenge the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability and did not otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 i whether petitioner may raise the issue of whether a notice_of_deficiency was mailed to petitioner at the appeals hearing the appeals officer shall verify that the requirements of all applicable laws and administrative procedures have been followed sec_6330 one requirement of applicable law is the mandate of sec_6213 that with limited exceptions not relevant here no deficiency may be assessed until after a notice_of_deficiency is mailed to the taxpayer at his last_known_address accordingly as a general_rule if the commissioner has not duly mailed a notice_of_deficiency no collection of an assessment of the deficiency may proceed 126_tc_195 125_tc_14 petitioner asserts that respondent failed to mail a notice_of_deficiency before assessing the tax in issue respondent 2see sec_6213 which restricts the assessment of a deficiency unless the assessment is duly preceded by the mailing of a notice_of_deficiency to the taxpayer’s last_known_address 125_tc_14 butti v commissioner tcmemo_2008_82 holding that the commissioner abused his discretion in determining to proceed with collection where there was no proof that a notice_of_deficiency was sent to the taxpayer before assessment of the tax deficiencies in issue argues that petitioner did not raise the issue of the mailing of a notice_of_deficiency at the hearing and therefore cannot now raise the issue before this court there is nothing in the administrative record indicating that petitioner raised the notice_of_deficiency issue during the hearing however at the trial petitioner testified that he told respondent’s appeals officer that he had not received a notice_of_deficiency in any event whether petitioner raised the issue of mailing or receipt of a notice_of_deficiency with the appeals officer is not determinative we have held that this court will not review issues raised under sec_6330 if they were not raised at the appeals hearing 129_tc_107 however our opinion in giamelli did not address this court’s authority to review issues relating to the appeals officer’s verification obligation under sec_6330 we 3respondent also notes that petitioner did not raise the issue of receipt of a notice_of_deficiency in his petition however we note that petitioner raised the issue in response to a motion for summary_judgment previously filed by respondent and denied by this court additionally respondent did not object to petitioner’s testimony at trial on this issue moreover respondent cross-examined petitioner on this issue at trial and addressed this issue in his posttrial brief on the basis of the foregoing we deem the pleadings amended to conform to the evidence in accordance with rule b 4in clough v commissioner tcmemo_2007_106 this court did hold that an appeals officer’s verification under sec_6330 was erroneous as a matter of law where the appeals officer explicitly stated that she did not verify the mailing of a notice_of_deficiency in clough the commissioner did not continued consider in the instant case whether issues arising under sec_6330 may be raised before this court without regard to whether they were raised by the taxpayer at the appeals hearing in giamelli v commissioner supra pincite we noted that this court’s review in a sec_6330 proceeding focuses on the appeals officer’s sec_6330 determination we examined the language and the legislative_history of sec_6330 and concluded that both anticipate tax_court review of a determination id pincite the appeals officer must base the sec_6330 determination on the verification obtained under sec_6330 as well as the issues raised under sec_6330 sec_6330 if a sec_6330 issue is not raised at the hearing it cannot be part of the appeals officer’s determination giamelli v commissioner supra pincite in contrast the appeals officer must consider compliance with applicable law in the determination regardless of whether it is raised by the person challenging the collection action at the appeals hearing sec_6330 a we expressed a concern in giamelli that the appeals officer’s role would be eliminated if we were to allow an issue to be raised under sec_6330 after the appeals hearing continued object to this court’s consideration of the issue and accordingly our opinion in clough did not address whether a taxpayer must raise the sec_6330 verification at the appeals hearing and if the issue were litigated without any prior consideration by any level of the commissioner’s organization giamelli v commissioner supra pincite we feared that the lack of consideration by the commissioner’s appeals_office would frustrate the administrative review process created by sec_6330 id that concern however does not arise with respect to issues raised under sec_6330 because the commissioner’s appeals officer is required to base the determination in part on the verification obtained under sec_6330 the commissioner’s organization is required by the statute to verify that all legal requirements have been followed respondent cannot now argue that the appeals officer had no opportunity to consider whether respondent met the requirements of applicable law including the sec_6213 requirement of a duly mailed notice_of_deficiency in giamelli v commissioner supra pincite we also considered the commissioner’s interpretive regulation in sec_301_6320-1 q a-f5 proced admin regs that regulation as revised in indicates that in seeking review of a notice_of_determination a taxpayer can only ask the court to consider an issue that was properly raised in the taxpayer’s collection_due_process_hearing sec_301_6320-1 q a- f3 proced admin regs that regulation appears to use the term issue in reference to those issues enumerated in sec_6330 and not in reference to the verification required by sec_6330 moreover even if that regulation was intended to apply to the sec_6330 verification the regulation requires only that the issue be raised in the hearing not that the taxpayer himself raise it apart from the question of whether the commissioner may issue a regulation purporting to limit this court’s review authority the verification requirement is raised at every appeals hearing by sec_6330 in any event the regulation is consistent with our holding that this court has the authority to review an issue arising under sec_6330 regardless of whether the taxpayer raised it at the appeals hearing in sum the cornerstone of our holding in giamelli was that in reviewing an appeals officer’s determination under sec_6330 we decline to consider issues that are not a part of that determination logically it follows that we may review those issues that were considered or should by reason of the statutory mandate have been considered by the appeals officer in arriving at the determination unlike sec_6330 issues which will be a part of the determination we are reviewing only if the issues were raised by the taxpayer at the appeals hearing the sec_6330 verification is required to be a part of every determination accordingly we hold that this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing consequently the issue of whether respondent’s appeals officer verified that a notice_of_deficiency was sent to petitioner preceding the assessment as required by sec_6213 is properly before the court ii whether the appeals officer verified that a notice_of_deficiency was mailed to petitioner the record contains two copies of a notice_of_deficiency that respondent asserts were mailed on date one copy was addressed to petitioner at the orlando address and one copy was addressed to mr leland at his address in winter park florida in the notice_of_determination the appeals officer summarily concluded that all statutory regulatory and administrative procedures have been followed he also noted that petitioner’s file contained a copy of a notice_of_deficiency properly sent to petitioner however the appeals officer did not indicate in the notice_of_determination what he relied on to verify that the notice was properly mailed respondent asserts that in the absence of clear evidence to the contrary respondent may rely on a presumption of official 5because it is not clear that the notice_of_deficiency was mailed we need not reach the question of whether either of these addresses was petitioner’s last_known_address for purposes of sec_6212 regularity we have held that exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that the notice was properly mailed coleman v commissioner 94_tc_91 see also 724_f2d_808 9th cir it may be true that an appeals officer could rely on a properly completed postal service form_3877 to meet his verification obligation under sec_6330 however in the instant case the administrative record did not contain a postal service form_3877 accordingly the appeals officer could not have based his verification on that form in response to the absence of documentation of proper mailing in the administrative record respondent contends that both petitioner and mr leland actually received the notice_of_deficiency respondent suggests that even without proof of mailing in accordance with sec_6212 the notice_of_deficiency is valid if it is actually received by the taxpayer or his duly authorized attorney-in-fact in time to petition this court for review see 404_f2d_668 3d cir affg 48_tc_848 see also freiling v commissioner 81_tc_42 balkissoon v commissioner tcmemo_1992_322 affd 995_f2d_525 4th cir relying on mr leland’s letter dated date revoking the power_of_attorney signed by petitioner respondent contends that the revocation letter is proof that mr leland received the notice_of_deficiency on petitioner’s behalf respondent asserts that mr leland’s letter is in response to the notice_of_deficiency and further contends that mr leland acknowledged receipt of the notice_of_deficiency however nothing in the letter or elsewhere in the record for that matter supports respondent’s contentions the letter from mr leland does not mention the notice_of_deficiency and there is nothing else in the record that could be construed as an acknowledgment of receipt of the notice_of_deficiency by mr leland respondent also relies on circumstantial evidence of delivery specifically respondent asserts that the notice_of_deficiency that respondent allegedly sent to petitioner was not returned as undeliverable and that even if petitioner had moved the notice_of_deficiency should have been forwarded to him by the united_states postal service respondent’s arguments are less than convincing because if the notice was not mailed it could have been neither returned to respondent nor forwarded to petitioner at his new address in sum it is unclear what the appeals officer relied on to verify that the assessment of petitioner’s tax_liability was preceded by a duly mailed notice_of_deficiency because it is not clear from the record that respondent sent a notice_of_deficiency to petitioner before assessing the deficiencies in issue we must decide whether it is appropriate for this court to review petitioner’s underlying tax_liability de novo or whether instead we should remand to the appeals_office for clarification of the basis for the appeals officer’s verification that all requirements of applicable law were met iii whether this court should review the underlying tax_liability de novo respondent asserts that if petitioner did not receive the notice_of_deficiency this court should review the underlying tax_liability de novo however this court has held that petitioner’s opportunity in a sec_6330 proceeding to dispute the underlying tax_liability does not cure an assessment made in derogation of his right under sec_6213 to a deficiency proceeding freije v commissioner t c pincite if respondent’s assessment of petitioner’s tax_liability was not preceded by a notice_of_deficiency as required by sec_6213 the assessment is invalid see id bach v commissioner tcmemo_2008_202 n butti v commissioner tcmemo_2008_82 under sec_6321 and sec_6322 a tax_lien arises in favor of the united_states at the time an assessment is 6in appropriate circumstances we have remanded cases to the appeals_office to clarify the record see dalton v commissioner tcmemo_2008_165 dailey v commissioner tcmemo_2008_148 oman v commissioner tcmemo_2006_231 made if respondent did not validly assess petitioner’s tax_liability then no lien would have arisen with respect to that tax_liability and collection could not proceed accordingly if the assessment was invalid the determination to proceed with collection was error as a matter of law for these reasons we decline to review petitioner’s underlying tax_liability at this time iv conclusion on the basis of the foregoing we are unable to ascertain the basis for the appeals officer’s verification that all requirements of applicable law were met consequently we will remand this case to the appeals_office for it to clarify the record as to what the appeals officer relied upon in determining that the notice_of_deficiency was properly sent to petitioner 7we note that chief_counsel notice cc-2006-19 date states that an appeals officer may rely on a form_4340 to verify the validity of an assessment unless the taxpayer can identify an irregularity in the assessment procedure emphasis added and acknowledges that where it is alleged that a notice_of_deficiency was not mailed the appeals officer may be required to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list the chief counsel’s advice is consistent with our view that where a taxpayer alleges no notice_of_deficiency was mailed he has in the words of the chief_counsel notice identified an irregularity thereby requiring the appeals officer to do more than consult the computerized records we are remanding this case in order for the appeals_office to examine underlying documents and make a record of what was relied upon in making the determination that the notice_of_deficiency was properly sent we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing an appropriate order will be issued
